                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

HJALMAR RODRIGUEZ, Jr.,            )
                                   )
                                   )
                Plaintiff,         )
                                   )
           v.                      )                 CIVIL ACTION NO. 5:17-cv-10 (MTT)
                                   )
Commissioner HOMER BRYSON, et al., )
                                   )
                                   )
                Defendants.        )
 __________________                )


                                                ORDER

       The Magistrate Judge recommends granting in part and denying in part the

Defendants’ partial motion for summary judgment. Doc. 182.

       Specifically, the Magistrate Judge recommends denying the motion as to the

Plaintiff’s claims against Defendant Burnside for (i) deliberate indifference to medical

needs for inadequate treatment of the Plaintiff’s shoulder, in violation of the Eighth

Amendment; and (ii) retaliation, alleging that Burnside withheld treatment for the

shoulder in retaliation for the Plaintiff’s earlier lawsuits, in violation of the First

Amendment. Id. at 58. The Defendant has not objected to that portion of the

Recommendation, so pursuant to 28 U.S.C. § 636(b)(1), the Court reviews that portion

of the Recommendation for clear error. After review, the Court accepts and adopts the

findings, conclusions, and recommendations of the Magistrate Judge regarding denial of

the Defendants’ motion on the two claims relating to the Plaintiff’s shoulder.

       The Magistrate Judge also recommends granting summary judgment on all other

claims and limiting the Plaintiff’s recovery on the retaliation claim to nominal damages.
Id. at 58-59. The Plaintiff has objected, so pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews de novo the portions of the Recommendation to which the Plaintiff objects.

        After review, the Court finds that the Defendants have not provided an adequate

basis for limiting the Plaintiff’s retaliation claim to nominal damages. Although a plaintiff

generally may not recover compensatory damages based only on the abstract value of

a constitutional right, see Memphis Community School District v. Stachura, 477 U.S.

299 (1986), the Plaintiff claims that the alleged retaliatory conduct resulted in injury to

his shoulder, which does provide a basis of recovery. 1 Further, the PLRA does not bar

compensatory damages for the retaliation claim, because the Magistrate Judge found

that the Plaintiff’s torn rotator cuff—or, in the Defendants’ euphemistic phrasing, “sore

shoulder”—is a more than de minimis injury for purposes of the Prison Litigation Reform

Act’s (“PLRA’s”) limitations on recovery. Docs. 182 at 14; 175-2; see 42 U.S.C. §

1997e(e). The Court finds the Plaintiff’s other objections to be without merit. After

review, therefore, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge regarding granting summary judgment on the

other claims, although the retaliation claim against Burnside is not limited to nominal

damages.




1  When violations of First Amendment rights cause actual injuries, compensatory damages may be
available. For example, when a local ordinance restricted door-to-door solicitations in violation of the First
Amendment, a political canvassing organization was entitled to recover lost revenues. City of Watseka v.
Illinois Pub. Action Council, 796 F.2d 1547, 1558 (7th Cir. 1986), aff'd, 479 U.S. 1048 (1987). Also, the
Sixth Circuit recently held that a prisoner alleging retaliatory transfer to a higher-security prison could
obtain compensatory damages for actual injuries from the alleged violation of his First Amendment rights.
King v. Zamiara, 788 F.3d 207, 213 (6th Cir. 2015). Although it is true that First Amendment injuries are
“rarely accompanied by physical injury,” Al-Amin v. Smith, 637 F.3d 1192, 1197 (11th Cir. 2011),
damages are still available when the harm does result in a physical injury. See also Eleventh Circuit Civil
Pattern Jury Instructions, § 5.1 (providing damages instructions for retaliation claims in cases in which a
prisoner suffers physical injury).


                                                         -2-
        Finally, the Magistrate Judge noted that the Defendants did not move for

summary judgment on one of the two equal-protection claims: the claim that Jewish

prisoners were provided with meals that comply with their kosher religious obligations,

while Muslim inmates were not provided with meals that comply with their halal religious

obligations. Doc. 182 at 2. The Defendants’ objection to the report and

recommendation requests that the Court grant summary judgment on the equal

protection claim or, in the alternative, that the Court allow the Defendants an opportunity

to file a separate motion for summary judgment on the equal protection claim. See

generally Doc. 183. 2 The Defendants may file that motion.

        In conclusion, the Recommendation (Doc. 182) is ADOPTED as modified, and

the Defendants’ motion for partial summary judgment (Doc. 175) is GRANTED in part

and DENIED in part. The only remaining claims in this lawsuit are the deliberate

indifference and retaliation claims against Burnside regarding the Plaintiff’s shoulder

injury and the equal protection claim regarding halal food. The claims against Burnside

are not, at this stage, limited by the PLRA.

        Finally, the Defendants shall file a supplemental motion for summary judgment

on the remaining equal protection claim within fourteen days. The Plaintiff shall file a

response within fourteen days of service of that supplemental motion. The Defendants

may file a reply brief within ten days of service of the Plaintiff’s response.

        SO ORDERED, this 6th day of September, 2019.

                                                          S/ Marc T. Treadwell
                                                          MARC T. TREADWELL, JUDGE
                                                          UNITED STATES DISTRICT COURT


2As noted above, the Defendant does not object to the Magistrate Judge’s recommendation to deny the
motion for summary judgment on the claims against Dr. Burnside relating to the Plaintiff’s shoulder injury.


                                                        -3-
